Citation Nr: 1434035	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1962 to August 1966.  He died in April 2007.  The appellant, his surviving spouse (widow), appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied her claim of entitlement to service connection for the cause of his death, a type of Dependency and Indemnity Compensation (DIC).

The Board previously remanded this claim to the RO via the Appeals Management Center (AMC) in December 2012 for further development and consideration, including obtaining the records of the Veteran's private cancer treatment and for a medical nexus opinion concerning whether a service-connected disability either caused or contributed substantially or materially to his death.  All outstanding records were obtained and associated with the claims file for consideration.  Also, a VA compensation examiner provided the requested opinion in January 2013, but after considering that opinion and other additional evidence, the AMC continued to deny this cause-of-death claim in a February 2013 Supplemental Statement of the Case (SSOC).  Thus, because the AMC continued to deny the claim, and pursuant to the instruction in the Board's December 2012 remand, the claim was returned to the Board in March 2012 for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2013, subsequent to the AMC's most recent consideration of the claim in that February 2013 SSOC, the appellant submitted additional medical treatment records, along with a waiver of review of the additional evidence by the RO/AMC as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  Accordingly, the Board is proceeding with appellate consideration of the claim.


The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record (that is, in addition to the abundance of evidence also in the physical portion of the claims file).


FINDINGS OF FACT

1.  The Veteran died in April 2007.  His death certificate lists the immediate cause of death as lung cancer and massive hematemesis.  

2.  At the time of his death, the Veteran did not have any adjudicated 
service-connected disabilities.

3.  He also was not exposed to herbicides (Agent Orange) during his service, in turn allowing VA to presume certain conditions later developing are consequences.

4.  The evidence shows that his ultimately terminal lung cancer did not first manifest during his service or in the first year after his separation from active duty, and the most probative (meaning competent and credible) evidence indicates the fatal lung cancer and other conditions noted on his death certificate that ultimately led to his death were not related or attributable to his military service - more so the result, instead, of his chronic smoking.



CONCLUSION OF LAW

A disability due to disease or injury incurred or aggravated by service, or that may be presumed to have been incurred in service, did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

In cases involving a claim for DIC, so including for service connection for cause of death, this VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).


This duty to notify has been satisfied in this particular case by way of an August 2007 letter that provided all essential notice and, as a result, including as a consequence of having time to submit additional evidence and argument in response, she has had a meaningful opportunity to participate effectively in the development of her claim; she is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Specifically, the August 2007 letter contained an explanation of the evidence and information required to substantiate her claim for service connection for the cause of his death based on a condition not yet service connected, to specifically include an explanation of the evidentiary requirements to establish potential exposure to herbicides.  The letter also informed her of her and VA's respective responsibilities in obtaining supporting evidence.  Although the letter did not inform her of the conditions for which the Veteran was service connected at the time of his death, she was not prejudiced by such an omission as the Veteran was not service connected for any disabilities during his life.  Further, although the letter did not specifically explain the information required to substantiate a claim of entitlement to service connection for cause of death based on a previously service-connected condition, she was not prejudiced by this omission as her claim is predicated solely on an asserted relationship between the Veteran's service and his death-causing lung cancer, a disease that was not subject to service connection at the time of his death.

As well, an SOC was issued in June 2010 addressing the claim of entitlement to service connection for the cause of the Veteran's death, including citations to the applicable statutes and regulations and a discussion of the reasons and bases for not granting service connection for the cause of his death.  She was not prejudiced because she was still given opportunity to respond to the SOC with additional evidence and/or argument, and because her claim since has been readjudicated in supplemental SOCs (SSOCs), which served to "cure" the timing defect in the provision of that additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further notice is required.

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim.  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

As already alluded to, to this end the Board remanded this claim for a VA medical opinion regarding the circumstances surrounding the Veteran's death, and this opinion was provided in January 2013.  As requested, the opinion addressed whether the Veteran's terminal lung cancer was attributable to his service, to include any potential relationship to his claimed exposure to Agent Orange in Vietnam.  The opinion is supported by a well-reasoned and detailed explanation and, thus, is wholly adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

The appellant's representative argued in the February 2014 Informal Hearing Presentation (IHP) that the January 2013 opinion is inadequate because it also contains a date in April 2007, and therefore, "it is not actually clear when the opinion was done."  Additionally, the examiner stated that he reviewed the "four volume file" when the file consists of five volumes, so it is not clear that the examiner reviewed all of the relevant evidence.  Finally, the representative asserted that the examiner "did not provide much in the way of rationale as to why the lung cancer was due to cigarette smoking as opposed to herbicide exposure."  

The Board, however, concludes that remanding for an additional opinion is unwarranted.  First, the January 2013 examiner electronically signed and dated his report, thereby eliminating any confusion as to the date he reviewed the file and rendered his opinion.  Also, although the examiner indicated a review of only four volumes of the five volume claims file, in providing the history of the Veteran's illness, the examiner cited facts and medical information indicating a complete review of the relevant medical evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Moreover, as previously discussed, he provided an opinion that was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves- Rodriguez, 22 Vet. App. 295 (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).  

As to the representatives assertion that another opinion is necessary to expand upon "why the lung cancer was due to cigarette smoking as opposed to herbicide exposure," as will be discussed in greater detail below, the Board initially notes that there is no suggestion in the voluminous record of the Veteran's cancer treatment, or in the additional medical or other evidence in the claims file, tending to contradict the examiner's opinion.  Specifically, no medical evidence attributes his lung cancer to anything other than his long history of chronic tobacco use.  The Board accordingly concludes that another opinion would amount to a "fishing expedition" of sorts and unnecessarily delay a decision in this appeal and amount to a waste of the expenditure of scarce VA resources.  Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such 

adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Finally, because all outstanding records were obtained and associated with the claims file for consideration, and because the VA medical opinion provided is wholly adequate, as the examiner specifically addressed whether the Veteran's terminal lung cancer was related to his active service, and specifically to the claimed Agent Orange exposure, at the very least there was substantial compliance with the Board's December 2012 remand directives.  Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  And, so, with no additional notice or assistance required, the Board may proceed to addressing the merits of this appeal.

II.  Merits of the Claim

The appellant-widow is claiming entitlement to service connection for the cause of the Veteran's death.  As noted, the Veteran served on active duty from July 1962 to August 1966.  He died in April 2007.  The cause of death was lung cancer and massive hematemesis, and is listed as such on his death certificate.  At the time of death, however, the Veteran had no established service-connected disabilities.

The law provides Dependency and Indemnity Compensation (DIC) benefits for a spouse of a deceased Veteran even if he was not service connected for a disability at the time of his passing.  See 38 U.S.C.A. § 1310.  In this situation, "the DIC claimant must establish service connection for the cause of the veteran's death."  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  To establish entitlement to service connection for the cause of his death, the evidence must show that a disability either incurred in or aggravated by his active military service, or that may be presumed to have been, or that was proximately due to, the result of, or chronically aggravated by a service-connected disability, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2012).

The basis of the appellant-widow's claim is that the Veteran's terminal lung cancer was due to his exposure to an herbicide (the dioxin in Agent Orange) during his service in the Navy.

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or, if a preexisting condition, for aggravation of this condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be (1) competent and credible evidence confirming the Veteran had the claimed disability or, at the very least, showing he had it at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Malignant (i.e., cancerous) tumors are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Lung cancer also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  First, however, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or at some other location that Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Vietnam service requires a presence on the ground (landmass) or in the inland waterways of the country; mere service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  Lung cancer is one of the presumptive diseases listed in § 3.309(e), and the available medical records from the Veteran's lifetime document his treatment for this condition, so there is no disputing he had it.

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court indicated the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.

Here, as already alluded to, the claim is primarily predicated on the notion the Veteran was exposed to herbicides (Agent Orange) during his military service and, therefore, the reason he eventually developed the fatal lung cancer.  In a May 2002 statement, the Veteran indicated that during his military service he was stationed on a ship off the coast of Vietnam, and that his ship refueled the aircraft that sprayed Agent Orange over the countryside.  He said he therefore was in close proximity to sprayed sites and resultantly exposed to "Agent Orange mists."  He did not claim to have ever actually set foot on the landmass of Vietnam or to have traveled along its inland waterways.

His service personnel records (SPRs) show he was assigned to the USS Kennebec (a fleet oiler), and deck logs show that in 1966 this ship was in Da Nang Harbor.  An October 1970 memorandum from the National Personnel Records Center (NPRC), which is a military records repository, reflects that he served in the "Vietnam Area" in 1965 and 1966.

The appellant-widow and her representative assert that the mere fact that the Veteran's ship, the USS Kennebec, was anchored in Da Nang Harbor is enough to show that he was in Vietnam.  The appellant-widow has additionally submitted photographs of ships at sea and two photographs of rivers that purportedly were taken in Vietnam by the Veteran.  These pictures, she asserts, "clearly place the Veteran in-country and/or on the land mass of Vietnam."  Finally, the appellant-widow and her representative have submitted a January 2008 buddy statement from W.S.C. to the effect that the Veteran was sprayed in the face with Agent Orange while aboard the USS Kennebec and also e-mail correspondence from members of the "Kennebec Association" asserting that the ship was "over sprayed" with Agent Orange on December 7, 1965, thus effectively asserting that the Veteran was, in fact, directly exposed to Agent Orange.

Regarding the assertion that the nature of Da Nang Harbor, surrounded as it is on three sides by the land mass of Vietnam, establishes its "inland" status for purposes of determining presumptive herbicide exposure, the Board reiterates that, under 38 C.F.R. § 3.307(a)(6)(iii), in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam (often referred to as service "in country") or, at the very least, on the inland waterways ("brown water"), so does not include mere service on a deep-water naval vessel in the waters offshore ("blue water").  See Haas, 525 F.3d 1168; VAOPGCPREC 27-97.  What constitutes "inland waterways" is not defined in VA regulations; however, VA Adjudication Procedure Manual provides interpretive guidance.  The Manual indicates that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding Veterans who served as a coxswain.  Accordingly, as the law now stands, service in waters off the coast of Vietnam, including in Da Nang Harbor, does not qualify as service "in Vietnam" for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.

As to the pictures ostensibly taken by the Veteran submitted in support of the appellant-widow's claim, although these pictures show rivers and waterways, they do not establish that the Veteran set foot on land in Vietnam or that he ever left the USS Kennebec to traverse the "inland waterways" of Vietnam.  Importantly, despite filing various claims for service connection for disabilities as due to herbicide exposure, the Veteran never asserted that he left the USS Kennebec or that he ventured inland while anchored off the coast of Vietnam.  In this regard, VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories are as follows: 

I.  Ships operating primarily or exclusively on Vietnam's inland waterways, which includes smaller naval vessels involved with patrolling and interdicting enemy activity on the inland waterways of Vietnam as well as ships supplying and supporting those operations (e.g., swift boats, river patrol boats, and LSTs [landing ship, tank]).  All Veterans who served aboard these vessels are eligible for the presumption of Agent Orange exposure because their primary service was on the inland waterways of Vietnam; 

II.  Ships operating temporarily on Vietnam's inland waterways, which includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters, as well as ships supplying and supporting these operations (e.g., destroyers, cruisers, and cargo ships).  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  

III.  Ships that docked to shore or pier in Vietnam, which includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

IV.  Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, which includes large ocean-going ships of the Blue Water Navy that conducted a variety of missions along the close coastal waters of Vietnam for extended periods of time (e.g. hospital ships, harbor repair ships, mine sweepers, seaplane tenders, and combat ships such as destroyers).  Documentary evidence has been obtained for all ships in this category showing that some crewmembers actually went ashore.  Examples of such vessels include hospital ships, harbor repair ships, mine sweepers, and seaplane tenders.  Because shore activity of some crewmembers has been documented, any Veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

V.  Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore, which includes large ocean-going ships of the Blue Water Navy that conducted supply missions to Vietnam or transported troops into and out of the country through use of smaller landing craft housed within the mother ship (e.g. attack cargo ships, amphibious attack transports, and landing ship docks).  The smaller landing vessels within these ships required a crew of from 3 to 14, depending on size, as they ferried supplies or troops to and from shore.  Although official documents show that some crewmembers went ashore with the landing craft, they do not generally provide the names of these crewmembers.  Any Veteran aboard the mother ship during the time frame of offshore Vietnam landing craft activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore with the landing craft.

See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated January 8, 2014).

In viewing all of these categories, the USS Kennebec is not among any of the vessels identified.  Moreover, as mentioned, the Veteran never once alleged that he entered land in Vietnam, either on foot or via a boat, or even that he so much as left the USS Kennebec while it was anchored off the coast if Vietnam.  Further, there is no evidence of record that shows that the Veteran had actual in country service other than his service on the USS Kennebec, or that he had visitation in Vietnam at any other time during his service, and he has never asserted such.  

The Veteran additionally claimed in a May 2002 statement that he was exposed to herbicides as part of his duties involving refueling the aircraft that sprayed Agent Orange over the countryside.  He said he therefore was in close off the coast of Vietnam proximity to sprayed sites and resultantly exposed to "Agent Orange mists."  In this regard, in a May 2009 Memorandum for the Record, the Joint Services Records Research Center Statement on Research (JSSRC) concluded that in the course of its research efforts, it has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the memo stated that the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Moreover, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.m., JSRRC Memorandum for the Record - Herbicide Exposure During Naval Service (May 1, 2009).

Thus, based on the foregoing, and despite the photographs submitted by the appellant-widow, the Board finds that the Veteran did not have qualifying "service in the Republic of Vietnam" such that he would be presumed to have been exposed to herbicides.  See Haas, 525 F.3d 1168 (2008).  Moreover, the Board has no objective evidence to support the Veteran's claim of residual herbicide exposure from contact with aircraft during refueling.  Accordingly, exposure to herbicides cannot be presumed on that basis either.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.m.

As mentioned, though, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a claimant from establishing entitlement to service connection with proof of actual direct causation, that is, with evidence otherwise linking the claimed condition to the Veteran's military service and, in particular, to his actual exposure to Agent Orange or other toxin.  See Stefl, 21 Vet. App. 120; Combee, 34 F.3d 1039; McCartt, 12 Vet. App. at 167.  And here, as noted, the appellant-widow and her representative have asserted that the Veteran was, in fact, directly exposed to Agent Orange when he was sprayed in the face by the herbicide in December 1965 while the USS Kennebec was refueling another ship.  In support of this assertion, she and her representative have submitted a January 2008 buddy statement from W.S.C. confirming the overspray of Agent Orange, stating that the Veteran "received a 'full face'" of the chemical, and noting that the Master Chief ordered that the ship be washed down with high pressure hoses following the spraying.   Additionally of record is e-mail correspondence from members of the "Kennebec Association" confirming that the ship was "over sprayed" with Agent Orange on December 7, 1965.  

To try and verify this reported exposure, the RO sent a records request to the JSRRC, the National Archives and Records Administration (NARA), and the U.S. Armed Services Center for Unit Records Research (USASCRUR).  In a March 2008 response, the NARA stated that it was unable to verify the overspray incident in the deck logs of the USS Kennebec, and that the term "Agent Orange" did not appear in any deck log entries for that period.  Later, in March 2008, the USASCRUR responded that it was unable to locate any information confirming an overspray of Agent Orange.  

Generally, the Veteran and other laypeople are competent to provide evidence about matters of which they have personal knowledge (for example, the Veteran is competent to report that he experienced an event during service or that he had certain symptoms).  See Falzone v. Brown, 8 Vet. App. 398, 405 -06 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But see Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).  Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident).  

Here, there is no objective evidence of record establishing that the USS Kennebec was over-sprayed with Agent Orange as alleged.  Rather, the only evidence of such an incident is the unsubstantiated lay assertions made by fellow servicemembers and their relatives.  See, e.g., December 2007 Statement of W.S.C.; October 2007 Email from A.C. (noting her husband, W.S.C.'s recollection of the overspray incident); October 2007 Email from G.D.S., President of the USS Kennebec AO 36 Association (stating that another servicemember, L.B. "knows that the Kennebec was oversprayed on December 7, 1965").  Moreover, as previously mentioned, the Veteran filed several claims for service connection for various disabilities claimed as due to herbicide exposure in Vietnam.  However, although he submitted supporting statements asserting his residual exposure to herbicide-contaminated aircraft, he never asserted that he was actually sprayed with the chemical, let alone that he received "a full face" of it.  See May 2002 Statement in Support of Claim (asserting exposure to residual Agent Orange from refueling the planes that sprayed it).  

In the absence of objective evidence confirming the December 1965 incident, and considering that NARA stated that it was unable to verify the overspray incident in the deck logs of the USS Kennebec, the lay statements of record do not form a sufficient basis on which to grant this claim.  See Bardwell, supra.  

In sum, the evidence does not show that the Veteran was exposed to herbicides during his service, either presumptively or as a result of the alleged December 1965 overspray incident.  As such, service connection based on herbicide exposure is not warranted. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

This does not preclude the appellant-widow from establishing that the Veteran's cause of death from lung cancer and hematemesis was otherwise related to his active service, either on a direct incurrence basis or based on chronicity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Here, however, neither avenue is available.  

In this regard, the Veteran's service treatment records (STRs) are unremarkable for complaints or treatment referable to his lungs.  

Post service, private medical records dated from 2000 to 2001 from Central Plains Clinic reflect treatment for multiple conditions - including T. gamma lymphocytosis - but do not mention lung cancer.  An August 2000 note indicates the Veteran smoked cigarettes.  In November 2001, it was noted that he smoked unfiltered cigarettes and was refractory to any kind of cessation attempts.

A February 2003 VA outpatient treatment record further explains that he smoked one to two packs of cigarettes per day and did not want to quit.  

A March 30, 2007 VA outpatient treatment record shows he was diagnosed with overanticoagulation, probably related to weight loss and diagnosis of lung cancer and chemotherapy.  Moreover, VA medical records on file reflect that in March 2007 a VA primary care physician noted the Veteran reportedly had been diagnosed with lung cancer in December 2006 and resultantly had been receiving chemotherapy and radiation therapy from private physicians for his lung cancer.

Records of this private treatment for the lung cancer reflect that he was diagnosed with unresolving pneumonia in December 2006, and was found to have a lung mass, diagnosed as lung cancer in February 2007.  The Veteran was treated with chemotherapy, which included Carboplatin and Taxol.  A February 2007 diagnosis and procedures summary reflects a principal diagnosis of malignant neoplasm of the lower lobe, bronchus, or lung, and secondary diagnoses including tobacco use disorder.  A February 2007 lung clinic consultation reflects that "he has been a 2 pack a day smoker for 50 years and continues to smoke."


An April 2007 emergency admission record from Sanford Medical Center in Sioux Falls, South Dakota reflects that the Veteran presented with nausea and an inability to eat for the past four days following blood transfusion after he was coughing up blood.  He "quite suddenly" developed hematemesis and subsequent respiratory arrest.  The emergency room physician noted that the Veteran's anticoagulation complicated his bleeding further, and he could not be resuscitated after repeated attempts.

According to his certificate of death, he died in April 2007 from massive hematemesis and lung cancer.  No other conditions were listed, and an autopsy was not performed.

In January 2013, a VA examiner reviewed the evidence of record and determined that the Veteran's lung cancer was at least as likely as not due to his history of heavy cigarette smoking.  In forming this opinion, the examiner noted that smoking is by far the leading cause of lung cancer, and that the Veteran had no other risk factors for the development of such cancer.  

The Board accords the January 2013 VA examiner's opinion significant evidentiary weight as it is based on a complete review of the claims file, a reference to critical medical records dated between the Veteran's discharge from service and his death in April 2007, and most importantly supported by explanatory rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez, 22 Vet. App. 295; Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).


Moreover, because lung cancer is not a "simple" condition, rather medically complex, the appellant-widow cannot as a layperson establish the required element of causation needed to support her claim of a correlation between the Veteran's death and his military service.  This determination is beyond her competence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  So there has to be supporting medical evidence, which in this instance there is not, only instead evidence against her claim.

Additionally, the Board notes that precedent opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders such as lung cancer.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, for a claim, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Records of private and VA treatment dated between April 1986 and April 2007 document a long pattern of smoking 1 to 2 packs of cigarettes per day.  Moreover, his private treatment records consistently refer to his chronic tobacco use and refusal to quit as a related factor in his lung pathology.  See, e.g., December 2007 Sioux Valley Hospital Internal Medicine Clinic Note (noting his history of smoking and diagnosing pneumonia); February 2007 Sanford Medical Center Clinic Note (reflecting a medical history of "continued smoking" and noting his extensive lung symptomatology).  This, coupled with the fact that the VA examiner has linked the Veteran's lung cancer to his history of chronic cigarette smoking, precludes service connection for the Veteran's lung cancer as a consequent disability.  


Moreover, there is no evidence in his STRs that he had any lung pathology during or immediately after service, including within the one-year presumptive period following the conclusion of his service.  Indeed, as previously noted, the record indicates he did not have a lung cancer diagnosis until 2007, so some 40 years later.

Thus, based on the foregoing, there is no basis for concluding this condition was directly or presumptively incurred in service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.    Accordingly, the Board finds that the evidence preponderates against a finding that his lung cancer incepted in service or was aggravated by his service, or initially manifested during the first post-service year.  Id.  Further, and as explained, the causal connection between lung cancer, the cause of death, and the Veteran's service was predicated on him having been exposed to herbicides (Agent Orange) during his service, which did not occur.  Thus, there is no competent etiological nexus between his cause of death from lung cancer and his service.  

The Board certainly sympathizes with the appellant-widow over the unfortunate loss of her husband, and acknowledges her contentions that his death was related to his military service, including especially as due to alleged herbicide exposure.  To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, namely determining whether the Veteran was exposed to herbicides and whether his cause of death was thus related to active service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Bardwell, 24 Vet. App. 36.  

The competent and credible evidence of record, so the ultimately probative evidence, does not show the Veteran's terminal lung cancer was caused or aggravated by his active service.  Thus, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


